Title: From Thomas Jefferson to Frederick A. Mayo, 3 January 1822
From: Jefferson, Thomas
To: Mayo, Frederick A.


Dear Sir
Monticello
Jan. 3. 22.
At the time of recieving your letter of Oct. 29. I did not advert that an answer was required to that part which mentioned your thought of removing to Washington. your subsequent one of Dec. 7. first called my attention to it. there is at George-town a mr Millegan, an Englishman and bookbinder equal to any in America. he always bound for me until I transferred my work in that way to yourself. he had the doing of the public work when I last communicated with him, but whether he still has it I do not know. should you conclude to go there and become a candidate for the public work I will very willingly  you a satisfactory certificate of my knolege of your superior skill in bookbinding of which you can avail yourself with all those to whom you may apply. I have been waiting to give you this answer in the daily expectation of replenishing my funds with Colo Peyton and being able to inclose you a draught on him for D50.25 the amount of your last account. you may be assured of recieving it in a few days, in the mean time accept my best wishes & respects.Th: Jefferson